Title: To John Adams from Tench Coxe, 8 November 1792
From: Coxe, Tench
To: Adams, John



Sir
Philadelphia Novr. 8th. 1792

I have the honor to inclose you a list of the Votes in the city and county of Philadelphia from which it appears that the antifederal people are not as much animated upon this occasion as their leaders, and that we have more than our real proportion of votes in the city, and much more in the County.  The Boroughs are generally enlightened and federal, and vote largely in proportion in all elections, which are not great.  I feel therefore confident that 3/4 or 4/5 of the Electors of Pennsa. will be for you and against Mr. Clinton or any other person whatever that may be attempted to be run.
The same paper contains the list of the Jersey electors, in which State I think you will have an unanimous vote.  I know several of the gentlemen to be duly impressed with the importance of your re-election, and that they have abilities and inclinations to place your public & private virtues, talents, and knowlege in their proper light, if their should be occasion—
I trouble you, Sir, with more communications upon this subject than are probably convenient or agreeable to you, but my anxiety for the happy issue of this Election, and the mortification I should have felt—had Pennsylvania, been as unwise, as she lately was, have exceedingly quickened my feelings on the occasion.
With perfect and unfeigned Respect / I have the honor to be, Sir, / your most obedient / & most humble Servant

Tench Coxe